UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1088


STEFANIE A. RODEN; JAMES D. HABURN,

                  Plaintiffs – Appellants,

             v.

BHULA DIAH; LINDA KNIGHT; STUART COHEN; JAYANT            PATEL;
PRAKRUTI HOSPITALITY, LLC; TERRY NEILL GRIMES,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:07-cv-00252-gec-mfu)


Submitted:    May 21, 2009                    Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stefanie A. Roden; James D. Haburn, Appellants Pro Se.   Terry
Neill Grimes, Melvin Edward Williams, GRIMES & WILLIAMS, P.C.,
Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stefanie    A.     Roden   and   James    D.    Haburn    appeal     the

district   court’s       order    dismissing    their       numerous    federal    and

state   law    claims    against     Defendants.        We    have     reviewed   the

record and find no reversible error.              Accordingly, we affirm the

district court’s order.            See Roden v. Diah, No. 7:07-cv-00252-

gec-mfu    (W.D.   Va.     Dec.    19,   2008).        We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                          2